United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3061
                                   ___________

Rolando Vargas-Lopez,                   *
                                        *
             Petitioner,                * Petition for Review of an
                                        * Order of the Immigration
      v.                                * and Naturalization Service.
                                        *
John Ashcroft,                          *      [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                           Submitted: August 1, 2003
                               Filed: August 5, 2003
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Guatemalan citizen Rolando Vargas-Lopez petitions for review of an order of
the Board of Immigration Appeals (BIA) affirming an Immigration Judge’s denial of
Vargas-Lopez's application for asylum and withholding of deportation. Vargas-
Lopez argues his application should have been granted because he established a well-
founded fear of persecution based on his membership in a social group and an
imputed political opinion. After careful review of the record, we deny the petition.

      We agree with the BIA that Vargas-Lopez did not show past persecution or a
well-founded fear of future persecution, as there is no evidence the guerrilla forces
recruited him because of his family’s history of providing support to the guerrillas,
and no evidence the guerrillas imputed any particular political opinion to Vargas-
Lopez. See INS v. Elias-Zacarias, 502 U.S. 478, 482-83 (1992). The denial of
asylum and withholding of removal is also supported by evidence of changed
conditions in Guatemala: guerrilla forces have disbanded and are participating in the
political process. See Regalado-Garcia v. INS, 305 F.3d 784, 788 (8th Cir. 2002);
Francois v. INS, 283 F.3d 926, 931 (8th Cir. 2002).

      Accordingly, we deny the petition.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-